1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      TPOV ENTERPRISES 16, LLC,
7
                           Plaintiff,
8                                                         2:17-CV-00346-JCM-VCF
      vs.                                                 ORDER
9     PARIS LAS VEGAS OPERATING COMPANY,
      LLC,
10
                           Defendant.
11

12
            Before the court are the following motions:
13
            1. Motion for Protective Order Prohibiting the Deposition of Plaintiff/Counterdefendant on April
14
     24, 2019 and April 25, 2019 (ECF NO. 99),
15
            2. McNutt Law Firm, P.C.’s Motion to Withdraw as Counsel of Record (ECF NO. 101),
16
            3. Certilman Balin’s Motion to Withdraw (ECF No. 102),
17
            4. Motion for a Stay of Discovery (ECF NO. 103).
18
            Accordingly,
19
            IT IS HEREBY ORDERED that a hearing, on the above referenced motions, is scheduled for 3:00
20
     PM, May 13, 2019, in Courtroom TBD.
21
            IT IS FURTHER ORDERED that any opposition to McNutt’s Motion to Withdraw as Counsel of
22
     Record (ECF No. 101), Balin’s Motion to Withdraw (ECF No. 102), and the Motion for a Stay of
23
     Discovery (ECF No. 103), must be filed on or before May 10, 2019. No reply needed.
24

25
1           IT IS FURTHER ORDERED that the May 10th deposition of Rowen Seibel, is STAYED, until

2    further order of the court.

3           DATED this 6th day of May, 2019.
                                                         _________________________
4                                                        CAM FERENBACH
                                                         UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
